Case 7:15-cr-00468-VB Document 200 Filed 01/27/21 Page 1 of1
Case 7:15-cr-00468-VB Document 197-3 Filed 01/11/21 Page 1 of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

   

X
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-
15-CR- 0468 (VLB) .
DEREK MOORER i wh Ny |
Defendant(s). i ° ea

Defendant DEREK MOORER hereby voluntarily consents to participate in the . oo
following proceeding via_X__ videoconferencing or _X__ teleconferencing:

 

Initial Appearance Before a Judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Bail/Detention Hearing

X Conference;Guilty Plea and Sentence on VOSR OW“ jer [20 2{

Defendant’s Signature Defendant's Counsel’s Signature
(Judge may obtain verbal consent on “
Record and Sign for Defendant)

 

 

 

DEREK MOORER DANIEL S. PARKER
Print Defendant’s Name Print Counsel’s Name

This proceeding was conducted by reliable video or telephone confer¢ncing technology.
¢ [a4 [re LY [

Date U.S. District\Widge/U-SxMagistratetudge-

 

 
